Citation Nr: 1022258	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for disability of the 
heart, diagnosed as sick sinus syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  There is competent, credible and probative lay, medical 
history, and medical opinion evidence to indicate that the 
Veteran's symptoms of heart disability began during active 
service.

2.  Competent medical opinion evidence from a VA examining 
physician establishes that the Veteran has disability of the 
heart, diagnosed as sick sinus syndrome, that likely began 
during active service.


CONCLUSION OF LAW

Disability of the heart, diagnosed as sick sinus syndrome, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant 
the matter on appeal.  Therefore, no further notice or 
development is needed with respect to this matter.


Merits of the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran's service treatment records have been lost or 
destroyed and thus are not available for review.  The United 
States Court of Appeals for Veterans Claims (Court, CAVC) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the Veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran describes having first experienced an irregular 
heart beat during active service in the 1960s, and being 
observed and treated for such briefly during active service.  
He describes having experienced intermittent symptoms of an 
irregular heart beat from active service forward, but without 
any significant limitation of day-to-day functioning until 
the early 1990s.  

In a private hospital emergency room report of treatment in 
December 1991, it is indicated that the Veteran had been 
transported to the hospital for a syncopal episode.  On 
examination, the heart was noted to have an alternating 
rhythm which was initially noted to be "irregularly 
irregular" and then slowed to a bradycardia rhythm.  There 
were no murmurs noted.  After further workup the diagnoses 
were 1) sick sinus syndrome with alternating cardiac 
dysrhythmia of atrial fibrillation and third degree heart 
block, and 2) acute syncopal episode secondary to diagnosis 
#1.  During this period of hospitalization, the Veteran was 
admitted to the intensive care unit and underwent a permanent 
pacemaker implantation.

At a private cardiology consultation in January 1992, the 
Veteran was noted to have recently had a pacemaker placed.  
By history, it was indicated "that when he was 24 years old, 
when in the service, he was found to have an irregular 
pulse."  The Board finds this notation of medical history in 
the private cardiology report to be competent evidence of 
symptoms occurring during active service.  The Board finds 
that the Veteran is competent to describe experiencing 
symptoms of irregular heartbeat during service, and to 
describe having been found by in-service physicians as having 
an irregular pulse.  The Board further finds that this 
history of in-service irregular heartbeat as indicated in the 
January 1992 private cardiology consultation report is highly 
reliable as it was provided in the context of critical 
cardiac treatment, and many years prior to the Veteran's 
initial application seeking compensation from VA for 
disability incurred in active service.  Particularly in light 
of the fact that the Veteran's service treatment records have 
been lost or destroyed, the Board finds that this evidence is 
favorable to the Veteran's claim and is of very significant 
probative weight.

At the January 1992 private cardiology consultation, on EKG 
the Veteran demonstrated dual-chamber pacing, with no history 
of coronary artery disease.  With respect to cardiac risk 
factors it was found that he did not have hypertension, 
diabetes, or hypercholesterolemia, and that he had only 
smoked for a brief period when he was younger.  On physical 
examination he was a healthy appearing 48 year-old man whose 
cardiac examination was normal.  The cardiologist's diagnosis 
was probable sick sinus syndrome with tachy/brady syndrome 
and dual chamber pacemaker.  

Subsequent private treatment records reflect recurrent 
diagnoses and ongoing treatment of the Veteran's sick sinus 
syndrome.

At a VA examination by a staff physician in January 2010, 
after taking an extensive history, reviewing the claims file, 
and physical examination, the examiner diagnosed the Veteran 
as having sick sinus syndrome.  He provided his medical 
opinion presuming that the medical history described by the 
Veteran, to include experiencing an irregular heartbeat 
during active service, was accurate.  He noted that the 
etiology of sick sinus syndrome was not known, that the time 
course was quite variable, and that a progressive level of 
symptoms of over five to thirty years was the norm.  He 
opined that the Veteran's case therefore fit the description 
of sick sinus syndrome reasonably well provided that the 
medical history was accurate.  Based on the assumption that 
the medical history was accurate, he opined that it was more 
likely than not that the first manifestations of the 
condition developed during active service, as his medical 
history was consistent with such and was consistent with the 
known medical history of this disease.  

The January 2010 VA examination report is well-reasoned, 
based on extensive consideration of the history, physical 
examination, and medical evidence in the claims file, and 
established medical principles regarding sick sinus syndrome.  
From the report it appears that this VA physician is 
sufficiently expert to provide a medical opinion of 
significant probative value and weight.  

As noted above, the history provided by the Veteran at the 
January 2010 VA examination is strongly corroborated by the 
recorded medical history during private cardiac consultation 
eighteen years earlier in January 1992, at which time, in the 
context of receiving critical cardiac care, the Veteran 
provided a history of first experiencing and being observed 
medically for irregular heartbeat during military service in 
the 1960s.  At that time, as well as at the January 2010 VA 
examination, and based on very similar medical histories, a 
diagnosis of sick sinus syndrome was rendered.  

In sum, in the absence of any available service treatment 
records, there is credible and competent lay, medical 
history, and medical opinion evidence of symptoms of sick 
sinus syndrome having begun during active service.  The 
January 2010 VA examiner has provided a competent medical 
opinion of significant probative value and weight that, given 
this history, it is likely that the Veteran's sick sinus 
syndrome was first manifest during active service.  The 
history and diagnosis at the VA examination are essentially 
the same as those rendered in January 1992 at a detailed 
private cardiac consultation that occurred many years prior 
to the Veteran's seeking VA compensation benefits.  There is 
no significant medical or lay evidence weighing against the 
Veteran's claim.  Accordingly, and resolving all reasonable 
doubt in favor of the Veteran's claim, entitlement to service 
connection for heart disability, diagnosed as sick sinus 
syndrome, is warranted.




ORDER

Entitlement to service connection for heart disability, 
diagnosed as sick sinus syndrome, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


